DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Status of Claims
The following claims is/are pending in this office action: 1-17
The following claim(s) is/are amended: 1-17
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-17

Previous Rejections Withdrawn
Rejections to claims 1-17 under 35 U.S.C. 101 are withdrawn based on the
amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is rejected under 35 U.S.C. 103 as being unpatentable over Martens et al. (US 2014/0229164A1, hereinafter “Martens” - IDS) in view of Vezhnevets et al. (“Avoiding boosting overfitting by removing confusing samples.” hereinafter “Vezhnevets”)

Regarding claim 1, Martens teaches A system, comprising: a processor configured to: receive an identification of an item that was misclassified by a classification model constructed in accordance with a machine learning technique (Para 0170: “A need for explanations can arise when some party believes a document to have been misclassified. The explanations of some of the web pages that are misclassified by the SVM model are listed in Exemplary Explanation 4 (only the first explanation is shown). For these pages the predicted class is adult, while the human-provided class label is non-adult (false positives). These three explanations indicate that the web pages actually contain adult content and the human provided label seems wrong. On the other hand, other explanations indicate that web pages seem to be non-adult and hence are likely misclassified… false-negative errors, and the exemplary principles illustrated here can apply.). Para 0170 discusses the indication that an item (or a document) has been misclassified by the model. Both false positive and false negative misclassification can occur.)
identify a subset of a training data set used to construct the classification model, wherein the subset comprises at least one training sample, for which inclusion of the at least one training sample in the training data set during construction of the classification model is determined to have likely contributed to the misclassification of the misclassified item (Para 0172: “A more complex situation is situated when a webpage is misclassified as non-adult (false negatives)… If not enough of these are in the training set, it potentially can cause bikini to lead to a false negative. Table 4 lists the words that occur most in these explanations of false negatives (when considering only the first explanation).” The para discusses one training sample of training data set that was misclassified. List of words are basically input training data used for classifying a webpage as adult or non-adult.  Author suggest that adult related words are outweighed by non-adult words that caused a webpage to misclassify as non-adult. Author gave two examples of such non-adult related word present in the input data, they are ‘blog’ and ‘bikini’. They both received non-adult weight.)
and a memory coupled to the processor and configured to provide the processor with instructions (Para 0194: “As shown in FIG. 10, e.g., a computer-accessible medium 1030 (e.g., as described herein above, a storage device such as a hard disk, floppy disk, memory stick, CDROM, RAM, ROM, etc., or a collection thereof) can be provided (e.g., in communication with the processing arrangement 1010).”).

Vezhnevets, however, teaches update the training data set in response to the identification in the subset of the at least one training sample to form an updated training set (“The exposition immediately follows from classical Bernoulli theorem and the fact that confusing samples are those samples, which are misclassified by the perfect Bayesian classifier.” “In contrast to referenced works we explicitly and strictly define samples to be removed and propose non-parametric algorithm for removing these samples.” “Removing confusing samples from the dataset leads to a deterministic task with the same Bayesian separating surface. This finding suggests that by removing these samples from training set we can enhance boosting capabilities and avoid overfitting.” “After removing “confusing samples” the reduced training set can be learned by boosted committee.” Training data is updated by removing confusing samples (which are misclassified samples) from the original dataset to form reduced training dataset)
generate an updated classification model using the updated training set (“Table 2. Test error (%) of AdaBoost trained on raw and reduced data; test error of MadaBoost and error estimation and pruning precision on various data sets.” “Fig. 3. Cumulative margins for AdaBoost trained on full and reduced dataset after 100 rounds. From left to right: Breast dataset; Tic-Tac-Toe dataset.” Classification model is rerun on reduced dataset and the results are compared.)
(Mortens, Page 432 Para 5).

Regarding claim 2, Martens and Vezhnevets teach the method of claim 1.
Martens also teaches wherein the item comprises a Uniform Resource Locator (URL) (Para 0002: “The present disclosure relates to the classification of collections of items such as words, which we will call "document classification," and more specifically to exemplary apparatus, methods, and computer readable medium for explaining a classification of a document, such as, e.g., a web-page or website.”).
and where the URL was misclassified by the model as having content pertaining to a first category (The explanations of some of the web pages that are misclassified by the SVM model are listed in Exemplary Explanation 4On the other hand, other explanations indicate that web pages seem to be non-adult and hence are likely misclassified…Examples are given in Exemplary Explanation 5. (The exemplary models are limited by the data set obtained for the case study. Webpage is misclassified as adult (a first category) instead of second category non-adult).
Same motivation to combine the teachings of Martens and Vezhnevets as in claim 1.

Regarding claim 3, Martens and Vezhnevets teach the method of claim 1.
(Para 0013: “They report that 241 seconds are needed to explain the classification of 100 test instances for the random forests model for the highest dimensional data sets (breast cancer ljubljana which has 13 features).” Radom forest classification model can be used on document classification.).
Same motivation to combine the teachings of Martens and Vezhnevets as in claim 1.

Regarding claim 4, Martens and Vezhnevets teach the method of claim 1.
Martens also teaches wherein an association between (1) the misclassified item and (2) the identified subset of training data is that the classification model classifies both (1) and (2) into the same classification (Para 0172: “A more complex situation is situated when a web page is misclassified as non-adult (false negatives). This can arise when the evidence for the default class outweighs the evidence for the non-default class.” Martens explains that misclassifed item by the model has same default classification from training dataset. In other words, model classification of an item happened to be same as default classification in training data set provided to the model. Associations between misclassified item and training subset of words is established in the para.).
Same motivation to combine the teachings of Martens and Vezhnevets as in claim 1.

Regarding claim 5, Martens and Vezhnevets teach the method of claim 1.
Martens also teaches wherein identifying the subset includes creating a prioritized list of training samples sorted by a count of how often a given training sample shares a leaf with the (Para 0075: “In a feature vector representation of a document data set, the number of variables is the number of words (e.g., phrases, n-grams, etc.)…” Table 4 contains prioritized or top lists of training sample words associated with false negatives (or misclassified labels). Weights are added based on frequency (or count) of the word in dataset. In a decision tree, a Leaf refers to a resulting classification (or misclassification) of a document. Spec 0029 also defines leaf as resulting classification. Therefore, higher the frequency of those identified words in a document, the higher it will cause a resulting misclassification.).
Same motivation to combine the teachings of Martens and Vezhnevets as in claim 1.

Regarding claim 6, Martens and Vezhnevets teach the method of claim 5.
Martens also teaches wherein the misclassified item has an expected classification that is different from a classification initially given to the misclassified item (Para 0170: “A need for explanations can arise when some party believes a document to have been misclassified. The explanations of some of the web pages that are misclassified by the SVM model are listed in Exemplary Explanation 4 ( only the first explanation is shown). For these pages the predicted class is adult, while the human-provided class label is non-adult (false positives).” Expected classification (provided by a human) is different from what model predicted.).
wherein creating the prioritized list includes removing those training samples which share the expected classification with the misclassified item (Para 0091: "Thus, in this document classification context, an explanation can be defined as a set of words present in the document such that removing the occurrences of these words can result in a different classification." Para 0186: "Feature selection/construction: the explanations show that some words can be responsible for misclassifications ... yet are likely to or observed to cause overfitting." Para 0041: "Exemplary Explanation 1: An example explanation why a web page is classified as having adult content. If words (welcome fiction erotic enter bdsm adult) are removed then class can change from adult to non-adult." Words in a document causes an item to be classified under certain class. So, if an item is misclassified, the words causing the misclassification are identified as discussed in claim 5 rejection. These prioritized list of words are removed to change the classification of an item.).
Same motivation to combine the teachings of Martens and Vezhnevets as in claim 1.

Regarding claim 7, Martens and Vezhnevets teach the method of claim 1.
Vezhnevets also teaches wherein updating the training data set includes removing the at least one training sample (Section 3 Para 3: “The exposition immediately follows from classical Bernoulli theorem and the fact that confusing samples are those samples, which are misclassified by the perfect Bayesian classifier.” “In contrast to referenced works we explicitly and strictly define samples to be removed and propose non-parametric algorithm for removing these samples.” “Removing confusing samples from the dataset leads to a deterministic task with the same Bayesian separating surface. This finding suggests that by removing these samples from training set we can enhance boosting capabilities and avoid overfitting.” “After removing “confusing samples” the reduced training set can be learned by boosted committee.” Training data is updated by removing confusing samples (which are misclassified samples) from the original dataset to form reduced training dataset).


Regarding claim 8, Martens and Vezhnevets teach the method of claim 7.
Martens also teaches wherein the training data is used in conjunction with the construction of a plurality of models using a plurality of respective different types of machine learning techniques (Para 0006: “Popular techniques to build document classification models include, for example, naive Bayes, linear and nonlinear support vector machines (SVMs), classification-tree based methods (often used in ensembles, such as with boosting (Schapire, Robert E., Yoram Singer, 2000, "Boostexter: A boosting-based system for text categorization", Machine Leaming 39(2/3) 135-168), and many others).” Para 0168: “Nevertheless, a useful exemplary hyper-explanation can be provided in the specific and common setting where the document classification model had been built from a training set of labeled instances.”)
and wherein, in response to updating the training data, multiple models are rebuilt (Para 0084: “An exemplary baseline rule extraction approach is to replace the given class labels of data instances with those provided (e.g., predicted) by the black box model. By applying a rule or tree induction technique on this new data set, the resulting model is a comprehensible tree or rule set that can explain the functioning of the black box model.” Para 0175: “An exemplary embodiment of the exemplary classifier system for distinguishing the seven top-level newsgroups (alt, comp, misc, rec, sci, soc, talk) can operate in a one-versus-others setup-i.e., seven classifiers can be built, each distinguishing one newsgroup from the rest.” When training data is updated with new data items, a set of models can be built.).


Response to Arguments
Applicant’s arguments filed on 10/06/2021 with respect to the 35 U.S.C 101 have been fully considered. Claims 1-17 have been amended by the applicant. Applicant argues that new elements addresses the 101 rejection. Examiner agrees. Applicant amended limitations “update the training data set in response to the identification in the subset of the at least one training sample to form an updated training set” and new limitation “generate an updated classification model using the updated training set” involves generating the classification model using the training dataset, which implies training the model in the light of spec para 0016 and Figure 3.  Generating an updated model based on the updated training set is a practical application of the mental process of the identifying and updating steps.  Therefore, rejection of the claims 1-17 under 35 U.S.C. 101 have been withdrawn. 

Applicant’s arguments filed on 10/06/2021 with respect to the 35 U.S.C. 103 rejections have been fully considered. Claims 1-17 have been amended by the applicant. New amendments have been added in 103 rejections and relevant citations have been provided.  Applicant argues that neither Choi nor Martens teaches the identifying step, but as per the prior art rejection, Martens teaches identifying data in the training set that likely leads to misclassifications.  Examiner adds a new reference (Vezhnevets) to teach some amended and/or new limitations, particularly regarding the new generating step.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
12/31/2021
/BRIAN M SMITH/Primary Examiner, Art Unit 2122